   FEDERAL DEFENDANTS’ RESPONSE TO SHORT-FORM BAIL APPLICATION

                                         Hrand Mirzaians

8-9. Date and Outcome of bond hearing, if any:

       Mr. Mirzaians is currently subject to mandatory detention under 8 U.S.C. § 1231(a)(2) as

it has been less than 90 days since the issuance of his final order of removal. He has not had a

bond hearing before an immigration judge.

11. Medical Condition(s) That Put Detainee At Risk:

       Defendants do not have a record of Mr. Mirzaians being diagnosed with any COVID-19

risk factors, as defined by the Centers for Disease Control (“CDC”).

       Mr. Mirzaians contends that he is at higher risk for severe illness from COVID-19

because he suffers from anxiety, depression, high cholesterol, and latent tuberculosis. However,

the CDC does not list any of those things as conditions that place individuals at higher risk for

severe illness from COVID-19. See Centers for Disease Control and Prevention, Groups at

Higher Risk for Severe Illness, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/groups-at-higher-risk.html (last visited May 25, 2020).

       Mr. Mirzaians also contends that he is at higher risk for severe illness from COVID-19

because he is obese and has a body mass index of 34.5. However, the CDC only considers

severe obesity, defined as a body mass index of at least 40, to be a higher risk for severe illness

from COVID-19. Id.

13. Felony or misdemeanor convictions, including date and offense:

       On June 22, 2010, Mr. Mirzaians pled guilty to theft, in violation of California Penal

Code § 484(a). He received a sentence of three years’ probation and 1 day in jail.

       While on probation in May 2011, Mr. Mirzaians was arrested for possession of a

controlled substance and possession of drug paraphernalia. The charges were dismissed in June

2012 when Mr. Mirzaians completed drug court.

       On March 29, 2017, Mr. Mirzaians pled guilty to second degree burglary, in violation of

California Penal Code § 459. He received a sentence of three years’ probation and 1 day in jail.
       Mr. Mirzaians was arrested for theft while on probation in November 2017. In March

2018, pled guilty to shoplifting, in violation of California Penal Code 459.5(a), and received a

sentence of three years’ probation.

       Finally, while serving the two immediately aforementioned probation terms, Mr.

Mirzaians was arrested for second degree robbery, in violation of California Penal Code § 211.

On January 3, 2019, he pled guilty to the charge and received a sentence of two years in prison.

15. Scheduled removal date:

       On March 26, 2020, an immigration judge ordered Mr. Mirzaians’ removal to Iran. Mr.

Mirzaians waived appeal and, as such, it is a final order of removal. 1 The Iranian consulate has
agreed to issue a travel document for Mr. Mirzaians once ICE finalizes his travel itinerary.

Although Mr. Mirzaians is not scheduled for removal at this time, ICE estimates that removal

may occur in July 2020.

20. Other Information Relevant to Bail Determination:

       Mr. Mirzaians should remain in ICE custody. His robbery conviction indicates that he is

a danger to the community and his history of committing new crimes while on probation shows

that he will not comply with the terms of court-ordered supervision.




1
 Mr. Mirzaians did not mention any mental health issues when he appeared before the
immigration judge. However, based on the mental health information contained in the bail
application, Mr. Mirzaians will be reviewed by a qualified mental health professional at Mesa
Verde to determine whether he is a Franco-Gonzales class member.
                                                 2
